DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARCEL A. WRIGHT,
                            Appellant,

                                     v.

                         STATE OF FLORDA,
                             Appellee.

                              No. 4D21-2661

                              [March 24, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein,
Judge; L.T. Case No. 10-8005CF10A.

  Marcel A. Wright, Defuniak Springs, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.